DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie III, Fig. 6, claims 1, 2, 4, 5, 9-12, 14-17, 20, and 22-32 in the reply filed on 2/14/21 is acknowledged. The Office directs the Applicant’s attention to the fact that the elected claims 10 and 11 do not read on the elected Specie III, since they recite that “said thermal bimetallic switch(es) is (are) arranged at least partially under said cover” (claims 10 and 27) and that “a mount for said thermal bimetallic switch…being arranged under said cover” (claim 11). However, in the elected Specie III, Fig. 6, the mounts (6) for the bimetallic switches (7) are integral parts of the cover (16) and are formed in said cover (16), and therefore, cannot be arranged “under” said cover (16). Likewise, said bimetallic switches (7) cannot be arranged “at least partially under said cover”, since they are arranged in said cover (16).
Accordingly, said claims 10, 11, and 27 are withdrawn from further consideration on the merits along with the nonelected claim 6.
The Office action on the elected claims 1, 2, 4, 5, 9, 12, 14-17, 20, and 22-26, and 28-32 follows. 
Specification Objections

The specification of 4/3/2020 is objected. 35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are (in relation to the clean copy of 4/3/2020): “to determine a temperature gradient along each contact pin and measure its size [sic]” (p. 1, last line), etc.
Furthermore, all references to claims (e.g., p. 2, par. 3) should be removed, as claims are subject to amendments and/or cancellation during prosecution.
Examiner would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Objections

Claims 14-16, 20, 22-25, and 29, are objected to because of the following informalities wherein-- said…”, (claim 20), etc.). Further, claims recite relative terminology: “top” (claims 14 and 15), “upwardly” (claim 16), “under” (claims 14, 15, 27, and 30), “above” (claim 15), etc. All of the aforementioned limitations are examples of the relative terminology and produce indefiniteness, since they depend on a general orientation of the claimed apparatus.  
Furthermore, claims 23, 24, 25, and 29 recite that “said mains plug having an electrical monitoring device” (lines 1-2). However, said “monitoring device” is not a part of said “main plugs”, but a separately provided device (19, 21, 22) as shown on Fig. 5 and described in relevant portions of the specification. It appears that the preamble of the claims should be changed to “A temperature monitoring arrangement for the mains plug of claim 22…” or similar.
Furthermore, claim 30 recites an open-ended limitation “connectable” in line 2 of the claim, which produces indefiniteness, since it’s not clear whether the “contact pins” are actually connected to the “electrical conductor” or not. Similarly, in claim 15 recited an open-ended limitation “can be pushed”. It’s not clear whether “the thermal bimetallic switch” is actually installed into the claimed device (i.e., being actually “pushed from above…”) or not. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C) and MPEP 2111.04). Applicant should amend the claim to recite definitive limitations, e.g., “connected”, “installed”, “disposed”, etc.
Appropriate corrections are required. Applicant’s cooperation is requested in correcting 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12-16, 20, and 30-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2, 313, 718 to Chapple (cited in IDS).
Regarding claims 1, 2, 9,  16, 20, and 30-32, Chapple discloses (Fig. 1-4) an electrical mains plug (10) having a body (12) formed from an electrically insulating material (body is inherently electrically insulated to prevent short between electrical conductors/pins (14, 16, 18)), two contact pins (14, 16, 18) being arranged parallel to each other, each of which projects out of the body at a first side thereof, a sensor (20) provided inside of said plug, said sensor being a temperature sensor having at least one thermal bimetallic switch, said thermal bimetallic switch having a thermal bimetallic element (p. 4, second par.), said sensor being thermally associated with (i.e., arranged next to) at least one of said two contact pins (14), at least one mount (24) 
Regarding claims 12, 14, and 15, as best understood (see objections to the claims above), Chapple discloses that said cover (the cover is cross-hatched on Fig. 4) forms a mount (24) for said thermal bimetallic switch (20), (Fig. 1, 4), wherein said mount (24) projects from a top side of said cover into a space under said cover (Fig. 1, 4), so said mounts open towards a top region such that the thermal bimetallic switch (20) can be pushed from above into said space under said cover (Fig. 1, 4).
Examiner’s Note:
The limitations “can be pushed from above” in claim 15 are pertained to the process of assembly of the claimed apparatus. Even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore, said process limitations (though, as best understood, have been met by Chapple), do not have any actual significant patentable weight.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 26, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claims 4, 5, 26, and 28, Chapple discloses all as applied to claim 1, including that said bimetallic switch (20) is arranged between said two contact pins (Fig. 1), but does not specifically disclose that two thermal bimetallic switches being provided in said body, wherein a mount is provided for each of said two thermal bimetallic switches, wherein one of said two thermal bimetallic switches is closer (next) to a first of said two contact pins than to a second of said two contact pins, and that the other of the two thermal bimetallic switches is closer (next) to the second of said two contact pins than to the first of said two contact pins.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided two bimetallic switches and mounts in said body of Chapple, so one of said two thermal bimetallic switches is closer (next) to a first of said two contact pins than to a second of said two contact pins, and that the other of the two thermal bimetallic switches is closer (next) to the second of said two contact pins than to the first of said two contact pins, as claimed, in order to provide redundancy by interrupting the abnormal current flow through each pin, thus enhancing overall safety, since such a modification would have involved a mere duplication of the thermal bimetallic switch and mount therefor. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 22-25 and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Chapple in view of US 2014/0073189 to Kondou et al. (hereafter “Kondou”, cited in IDS).
Regarding claims 22-25 and 29, Chapple discloses all as applied to claim 1 above, 
Regarding aforementioned claims Chapple does not disclose: the signal lines extending inside said electrical connection conductor cable, said signal lines being connected to at least one of said thermal bimetallic switches (claim 22), wherein said mains plug having an electrical monitoring device arranged and constructed to be connectable to an electrical power supply with said electrical connection conductor cable, said electrical monitoring device arranged and constructed with a control circuit to monitor whether at least one of said thermal switches is open or closed, or whether said bimetallic switch has exceeded a switching temperature, wherein upon detection, said control circuit triggers said electrical monitoring device to temporarily reduce or interrupt power consumption of the device until none of said thermal bimetallic switches are in a switching position which switching position would have otherwise existed upon exceeding said switching temperature (claims 23-25 and 29).
Kondou discloses (Fig. 1 and 2) a temperature monitoring arrangement for a mains plug (1) comprising: the signal lines (43) extending inside an electrical connection conductor cable (4), said signal lines being connected to at least one of the thermal sensors (5, 50), wherein said mains plug having an electrical monitoring device (3) arranged and constructed to be connectable to an electrical power supply with said electrical connection conductor cable (4), said electrical monitoring device arranged and constructed with a control circuit (32) to monitor whether at least one of said thermal sensors (5, 50) has exceeded a threshold temperature, wherein upon detection, said control circuit (32) triggers said electrical monitoring device to 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Chapple by providing the signal lines extending inside said electrical connection conductor cable, said signal lines being connected to at least one of said thermal bimetallic switches, wherein said mains plug having an electrical monitoring device arranged and constructed to be connectable to an electrical power supply with said electrical connection conductor cable, said electrical monitoring device arranged and constructed with a control circuit to monitor whether at least one of said thermal switches is open or closed, or whether said bimetallic switch has exceeded a switching temperature, wherein upon detection, said control circuit triggers said electrical monitoring device to temporarily reduce or interrupt power consumption of the device until none of said thermal bimetallic switches are in a switching position which switching position would have otherwise existed upon exceeding said switching temperature, as claimed, for the benefits of the improved safety, since the modification would prevent the high load current interruption from occurring inside the mains plug and would move said interruption to the specifically designated electrical monitoring device, thus greatly reducing fire hazard from being originated inside said mains plug. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various mains plugs and receptacles with overcurrent and thermal protection arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835